Citation Nr: 1448261	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-05 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability (back disability).

2.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel




INTRODUCTION

The Veteran had active duty service from June 1999 to November 1999 and June 2004 to May 2006 with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues currently on appeal were previously before the Board in November 2013 at which point they were remanded for additional development.  The issues have now been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.


FINDINGS OF FACT

1.  Giving him the benefit of the doubt, the Veteran has a back disability that is etiologically related to his active duty service.

2.  The Veteran does not have a current respiratory disability that is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a back disability are met.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a respiratory disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis and bronchiectasis are considered chronic diseases under 38 C.F.R. § 3.309(a); therefore the claims for a back disability and respiratory disability may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and bronchiectasis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 2013).  ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 U.S.C.A. § 101(22)(a), (c).

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  For any period of INACDUTRA, there must be a showing of an injury incurred in or aggravated in the line of duty.  
 
Ordinarily, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2013); 38 C.F.R. § 3.306(a) (2013).  However, the presumption of aggravation does not apply to a period of ACDUTRA or INACDUTRA, even if "Veteran" status has been previously established because the claimed disability must have been aggravated "in [the] line of duty."  38 U.S.C.A. § 101(24)(B) (West 2002); see also Smith, supra, 24 Vet. App. at 48.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Back Disability

In his claim for service connection for a back disability, the Veteran asserted that his back disability began during his service in Iraq.  He reports that his back began hurting during his deployment and has hurt ever since.

A review of the Veteran's service records shows that in in a June 2004 entrance examination report of medical history the Veteran checked "yes" in response to the question of whether he had "recurrent back pain."  However, no specific diagnosis was noted.  Further, upon examination the Veteran's back was evaluated as clinically normal.  

In April 2005 he reported back pain that lasted for 4 months while in Iraq, the Veteran was prescribed physical therapy.  In May 2005 the Veteran returned for a follow-up appointment and reported that the physical therapy did not provide relief from back pain.  In June 2005 he returned for another follow-up and was diagnosed with a lumbar strain.  In his June 2005 post-deployment assessment the Veteran reported back pain and painful joints during his deployment.

An October 2009 VA examination diagnosed mild degenerative disc disease.  The examiner, after reviewing the claims file and reciting the Veteran's reported history, opined that the Veteran's back condition preexisted his military service and the pain was not worsened by his military service.

As discussed in the November 2013 Board remand, the October 2009 VA examination was inadequate.

The Board was afforded another VA examination in July 2014.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a physical examination, the examiner confirmed the diagnosis of degenerative disc disease.  

The examiner noted that there was no "sound evidence that the Veteran had other than acute, non-recurring back issues prior to service, this is not taken as evidence of a chronic back issue prior to service."  The examiner noted that the Veteran had multiple episodes of back problems including a strain/sprain during service.  The examiner opined that these back problems resolved "without sequelae" and for that reason the examiner found that the Veteran's degenerative disc diseases "is less likely than not caused by, related to, or worsened beyond natural progression by military service."  

The examiner also noted that the Veteran's degenerative disc disease was "less likely than not manifested to a compensable degree between May 2005 and May 2006."  According to the examiner, "memory is malleable, fallible and an inaccurate indicator of past events."

The Board finds that there is no reason to find that the Veteran's reports of constant back pain since service are not credible.  Giving the Veteran the benefit of the doubt, as he has a diagnosis of a lumbar strain in service, reports of constant back pain since service, and a diagnosis of degenerative disc disease approximately three years after separation from active duty service, the Board finds that service connection for a back disability is warranted.

Respiratory Disability

In his substantive appeal for service connection for a respiratory disability (claimed as asthma), the Veteran asserted that his respiratory disability began during his basic training in 1999.  He reported that he had a constant upper respiratory infection (URI) during his basic training and since then his breathing has gotten progressively worse.

A review of the records shows that the Veteran was treated for cold symptoms and a productive cough in July and August 1999.  His diagnosis was URI.  In his November 1999 report of medical history the examiner noted that the Veteran had a URI, which had subsequently resolved.

Importantly, during this treatment asthma was not indicated, providing some evidence against this claim. 

Post-service private medical treatment records show that the Veteran was treated again for similar symptoms in February 2000, April and May 2000.  A February 2000 treatment record notes acute bronchitis and possible sinusitis.  An April 2000 treatment record notes an exacerbation of chronic obstructive pulmonary disorder and possible acute bronchitis.  Finally a May 2000 treatment record notes obstructive airways disease, mild, based on a recent spirometry.  

In September 2002 the Veteran had a medical screening pulmonary function test in order to rule out asthma.  An October 2002 treatment records shows the results of the PFT and notes the Veteran had normal baseline lung function, providing more evidence against this claim.

The October 2002 treatment record provides evidence against this claim of high probative weight.

In a June 2004 report of medical history the Veteran reported that he had asthma, shortness of breath, a chronic cough and had been prescribed an inhaler.  In his June 2005 post-deployment assessment the Veteran again reported shortness of breath and a chronic cough.

In October 2009 the Veteran was afforded a VA examination.  The examiner diagnosed a mild obstructive lung defect.  The examiner noted that mild asthma pre-existed service and that the current findings of a disability were not worsened by service, providing yet more evidence against this claim. 

The examiner also noted a diagnosis of minimal COPD consistent with chronic and ongoing smoking.

As discussed in the November 2013 Board remand, the October 2009 VA examination was inadequate.  The November 2013 Board remand noted several inconsistencies between the service treatment records and the October 2009 VA examination.  

For these reasons the Veteran was afforded another VA examination in July 2014.  The examiner reviewed the claims file and recited the Veteran's reported history.  The examiner noted that the Veteran stated he quit smoking approximately four weeks before the examination.  He had smoked up to 1.5 packs per day for approximately 21 years.  After a physical examination, which included a CT scan and PFT, the examiner determined that the Veteran does not have a current respiratory disability.  Both the CT scan and PFT were within normal limits, providing more evidence against this claim. 

The examiner noted that there was "insufficient evidence to warrant or confirm a diagnosis of an acute or chronic pulmonary disorder or its residuals."  The examiner also noted that the Veteran did not "appear to have ever had asthma."  This is an important finding, because not only does it provide evidence against the claim that he has this problem, at this time, but also indicates he did not have this problem during any part of the appeal period.    

In addressing the acute diagnoses of URI in 1999, the examiner noted that "these were acute, short lived, and appear to be without sequelae."  The examiner also noted that these were "upper respiratory tract infections, and specifically noted on physical exam to have no pulmonary clinical signs.  These did not involve the lungs, and therefore were not the cause of, or caused by, any pulmonary pathology."  

In addressing the private diagnoses of bronchitis and obstructive pulmonary disease from 2000, the VA examiner noted that these diagnoses were "made with a single PFT during a period of active acute infection (veteran treated in this period with Zithromax)."  The relevant chest x-ray was normal.  The examiner noted that "long term diagnoses of pulmonary dysfunction cannot and should not be made during a period of acute illness as results may well be spurious, which in this situation they appear to be."

The Board finds the July 2014 VA examination to be very highly probative evidence against the claim.  The examination was highly detailed. 

The Board understands the Veteran's concerns and notes that the best evidence of record simply shows no diagnosis of a current respiratory disability.

Even if the Board considers that the Veteran does have a current respiratory disability at this time or at some point during the appeal there is simply no link between any current respiratory disability and the Veteran's active duty service that is of high probative value.  Moreover, there is significant evidence against this claim. 

While acknowledging that the Veteran is competent to report respiratory symptoms, the Veteran is not competent to testify with regard to the nature and etiology of any respiratory disability.  The diagnosis of a respiratory disability is a complex medical question.  The Veteran is not competent to provide medical evidence as to such a question, and specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Board notes that service connection may be warranted for an injury or disease that was incurred or aggravated in the line of duty during a period of ACDUTRA, or an injury incurred in or aggravated in the line of duty during a period of INACDUTRA.

However, the Veteran has not alleged that his respiratory disability is a result of his ACDUTRA or INACDUTRA service.  As discussed above, he alleges that his respiratory disability began during his period of active duty service from June 1999 to November 1999.  Further, he has not alleged that his ACDUTRA or INACDUTRA service, or his subsequent period of active duty service have aggravated his respiratory disability and nothing indicates such. 

Accordingly, service connection for a respiratory disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Preliminarily, the Board notes that the Veteran's claim for entitlement to service connection for a back disability has been granted in full.  Thus, a discussion of the duties to notify and assist with regard to this claim is unnecessary.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA fulfilled its duty to notify in its August 2009 letter to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, VA examinations, and the Veteran's statements.

The Veteran has been afforded an adequate examination on the issue of entitlement to service connection for a respiratory disability.  VA provided the Veteran with examinations in October 2009 and July 2014.  As discussed above, the July 2014 examination was more than adequate.  The Veteran's history was taken and a complete examination was conducted.  The examination report and opinion were given by an experienced physician who had thoroughly reviewed the Veteran's claims file.

Based on the above, the Veteran has been afforded an adequate examination.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

Service connection for a back disability is granted.

Service connection for a respiratory disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


